Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 05/16/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending. 
Examiner’s Amendment
An examiner's amendment is applied to Claim 9 as follow:
9. (currently amended) An electronic device comprising: 
a processor; 
a user interface to receive inputs from a user; one or more sensors to collect sensor data; 
an identification module configured to determine, based on the sensor data and the inputs from the user interface, whether a triggering event has occurred; 
a communication module configured to generate and transmit an activation message to a platform and application server that the triggering event has occurred, 
wherein the activation message includes an identifier of the electronic device; 
wherein the application server, in response to the activation message, sends a text communication from the application server to the platform; 
wherein the platform translates the text communication to a voice memo; and 
wherein the platform only translates the text communication to the voice memo when the text communication is received within 
an application running on the electronic device to automatically connect the electronic device to a speaker of a vehicle or the device and play the voice memo received from the platform.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews with applicant’s representative of record Sumedha Ahuja on 06/15/2022. 
Allowable Subject Matter
Claims 1-20 are allowed for the following reasons:
Claim 1 recites a method for operating an electronic device, the method comprising: 
monitoring the electronic device to identify a triggering event indicating the electronic device should transition to a driving mode of operation; 
transitioning, in response to detection of the triggering event, the electronic device into the driving mode of operation; 
receiving, at the electronic device and via a wireless network, one or more text messages; 
accessing, using an identifier associated with the electronic device, a set of rules associated with the electronic device, 
wherein the rules reflect a first time period during the driving mode of operation within which text messages are to be converted to voice memos and a second time period during the driving mode of operation within which text messages are not to be converted to voice memos; 
determining, based on the rules, to convert at least one of the one or more text messages into a voice memo because the at least one of the one or more text messages was received within the first time period during the driving mode of operation; and 
causing the voice memo to be output via a speaker of the electronic device or of a vehicle associated with the electronic device.
Claim 9 recites an electronic device comprising: 
a processor; 
a user interface to receive inputs from a user; one or more sensors to collect sensor data; 
an identification module configured to determine, based on the sensor data and the inputs from the user interface, whether a triggering event has occurred; 
a communication module configured to generate and transmit an activation message to a platform and application server that the triggering event has occurred, 
wherein the activation message includes an identifier of the electronic device; 
wherein the application server, in response to the activation message, sends a text communication from the application server to the platform; 
wherein the platform translates the text communication to a voice memo; and 
wherein the platform only translates the text communication to the voice memo when the text communication is received within a first time period during a driving mode within which text messages are to be converted to voice memos and not -4-Response to Office Action dated February 17, 2022during a second time period during the driving mode within which text messages are not to be converted to voice memos; and 
an application running on the electronic device to automatically connect the electronic device to a speaker of a vehicle or the device and play the voice memo received from the platform.
Claim 13 recites at least one computer-readable medium, excluding transitory signals and storing instructions, which when executed by an electronic device, perform operations for operating the electronic device, the operations comprising: 
monitoring the electronic device to identify a triggering event indicating the electronic device should transition to a driving mode; 
transitioning, in response to detection of the triggering event, the electronic device into the driving mode; 
receiving, at the electronic device and via a wireless network, one or more text messages; -5- 31419.8178.US01\155930482.1Application No.: 16/894,635Docket No.: 031419-8178.US01 Response to Office Action dated February 17, 2022 
accessing, using an identifier associated with the electronic device, a set of rules associated with the electronic device, 
wherein the rules reflect a first time period during the driving mode within which text messages are to be converted to voice memos and a second time period during the driving mode within which text messages are not to be converted to voice memos; 
determining, based on the rules, to convert at least one of the one or more text messages into a voice memo because the at least one of the received one or more text messages was received within the first time period during the driving mode; and 
causing the voice memo to be output via a speaker of the electronic device or of a vehicle associated with the electronic device.
US 9886237 B2 teaches a first time period during a driving mode within which text messages are to be converted to voice memos and a second time period during the driving mode within which text messages are not to be converted to voice memos (Col 5, Rows 19-21 and Rows 35-42, when driver looks at display screen for more than 5 seconds, the screen gaze flag is set; Col 7, Rows 1-30, determine that the vehicle is moving at 5 km/h to 7 km/h and screen flag is set, read the text as the display object; if the screen gaze flag is not set, do not read the text; i.e., when the vehicle is moving and the time period comprising the 5th, 6th, 7th seconds and so on since the user gazed at the screen where text are read corresponds to the first time period during driving mode within which text messages are to be converted to voice memos; when the vehicle is moving and the time period comprising the 1st, 2nd, 3rd, and 4th seconds since the user gazed at the screen correspond to the second time period during the driving mode within which text messages are not to be converted to voice memos). 
US 9886237 B2 does not teach “wherein the platform only translates the text communication to the voice memo when the text communication is received within a first time period during a driving mode within which text messages are to be converted to voice memos and not -4-Response to Office Action dated February 17, 2022during a second time period during the driving mode within which text messages are not to be converted to voice memos” in claim 9 and “determining, based on the rules, to convert at least one of the one or more text messages into a voice memo because the at least one of the received one or more text messages was received within the first time period during the driving mode”. 
Therefore, the prior arts of record do not disclose or render obvious the combination of limitations set forth in claims 1, 9, and 13. Thus, claims 1-20 are allowed.  
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        06/16/2022